Citation Nr: 1031254	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  03-20 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral knee disability 
including as secondary to service-connected low back and/or pes 
planus disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1979 November 
1983.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2002 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).  In May 2004, the appellant testified at a hearing 
before a Decision Review Officer.  In October 2008, he testified 
before a Veterans Law Judge who is no longer employed by the 
Board.  In February 2009, the Board among other things remanded 
the above issue for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In July 2010, the Veteran requested a video hearing before 
another Veterans' Law Judge after being notified by the Board 
that the Veterans' Law Judge that conducted his October 2008 
hearing was no longer employed by the Board.  Given this timely 
video hearing request, the Board finds that a remand to schedule 
the Veteran for a video hearing is required.  See 38 C.F.R. 
§§ 20.703, 20.704(c), (d) (2009).

To ensure compliance with due process requirements, this appeal 
is REMANDED to the RO/AMC for the following action:

The RO/AMC should schedule the Veteran for 
a video hearing.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

